In an action to recover damages for personal injuries, the defendants Rita Lewis and Tracey C. Lewis appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated April 3, 2001, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the defendant Timothy B. Gregg separately appeals from so much of the same order as denied that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted against him on the same ground.
Ordered that the order is reversed, on the law, with one bill of costs to the defendants appearing separately and filing separate briefs, the motions are granted, and the complaint is dismissed.
The defendants established a prima facie case that the plaintiffs injuries were not serious through the affirmed medical reports of an orthopedist and a neurologist, who examined the plaintiff and concluded that there was no evidence of any ongoing orthopedic or neurological disability (see, Gaddy v Eyler, 79 NY2d 955, 956-957).
The only admissible medical evidence which the plaintiff submitted in opposition to the motions, the affidavit of her chiropractor, failed to raise a triable issue of fact (see, CPLR 3212 [b]). Notably, the chiropractor failed to set forth the objective tests, if any, he performed on January 22, 2001, in arriving at his conclusions concerning the alleged restrictions in motion suffered by the plaintiff (see, Grossman v Wright, 268 AD2d 79). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.